IN THE
                          TENTH COURT OF APPEALS



                                    No. 10-14-00376-CV

                        IN RE KAREN G. BAUNCHAND


                                Original Proceeding



                                        ORDER


       On May 6, 2015, relator filed “Relator’s Emergency Motion to Quash Hearing

Setting and Proposed Order.” Later on the same day, one of the real-parties-in interest

filed a document entitled “Advisory to the Court” on the same issue as the relator’s

Emergency Motion. The “Advisory” is seeking “guidance” from the Court. Both the

Emergency Motion and the Advisory demonstrate unreasonable interpretations of prior

orders and notices of this Court.

       This Court is not in a position to, and will not, micromanage the underlying

proceedings. There are already two trial courts and a regional presiding judge and this

appellate Court involved in what does not appear to be a particularly complicated

domestic relations case. It is only the actions of the respondent trial judge, Bob Carroll,
that are at issue in this mandamus proceeding. Respondent was appointed by the

Regional Presiding Judge, Mary Murphy, to decide certain motions in the underlying

domestic relations proceeding because the relator had asserted that the trial court judge

hearing the case, Joe Grubbs, was unable to continue to decide matters to resolve that

proceeding.

       The above referenced Advisory asserts that “This Court [the Tenth Court of

Appeals] has directed Judge Bob Carroll to resolve motions relevant to the Petition for

Mandamus.” This is an errant and unreasonable reading of our prior order.

       Initially, this Court issued a stay of all proceedings in the pending domestic

relations matter and ordered that all matters, including the domestic relations

proceeding, be mediated. Mediation was unsuccessful. Thereafter, we lifted the stay

except as to treating the sanctions ordered against relator, who is counsel for one of the

parties in the underlying domestic relations proceeding, as having been violated.

       Recognizing that the scope of the respondent’s jurisdiction was possibly limited

by the regional presiding judge’s order of appointment, statutes, and local rules

regarding the exchange of benches among the district courts in Ellis County, this Court,

by its order partially lifting the stay, sought to clarify that the respondent trial court was

expressly authorized to proceed to decide anything within its jurisdiction, expressly

including motions filed before, during, or after the stay was entered or lifted. Further,

in an effort to avoid any confusion, this Court also expressly authorized respondent to

reconsider the events, motions, and all resulting orders that were the basis for relator’s



In re Baunchand                                                                         Page 2
Petition for Writ of Mandamus.

       The Advisory is simply wrong in its assertion that this Court “directed” the

respondent court to do anything. Recognizing, however, that the trial court could have

modified its prior orders, and thus the extent of or need for mandamus relief could be

impacted, this Court requested a status report. See In re Duncan, 62 S.W.3d 333, 334

(Tex. App.--Houston [1st Dist.] 2001, orig. proceeding) (action by trial court after

mandamus filed resulted in dismissing mandamus as moot); see also In re Luna, 317
S.W.3d 484 (Tex. App.—Amarillo 2010, orig. proceeding) (same); In re Gabriel, No. 10-

10-00290-CR, 2010 Tex. App. LEXIS 8483 (Tex. App—Waco, Oct. 20, 2010, orig.

proceeding) (not designated for publication) (same).

       The relator’s Emergency Motion asserts that the trial court has scheduled a

hearing to consider certain matters or hold a status hearing on May, 8, 2015. Further,

relator asserts that this Court has not authorized the respondent to hold “hearings” on

any matter. This too, is an unreasonable interpretation of this Court’s order.

       This Court would not authorize a trial court to consider, reconsider, or make

rulings without a hearing. The very act of considering the issues and making a decision

is a hearing. Furthermore, the Court would not limit the type or nature of the hearing

the respondent thought was necessary to one form, such as a chambers hearing, to the

exclusion of another type hearing, such as a live hearing with argument or an

evidentiary hearing, etc. To place such a restriction on a trial court would be to hand-

cuff the trial court’s decision making authority and would be ill advised even if it was



In re Baunchand                                                                   Page 3
within our power to do so.

       Accordingly, it is:

       ORDERED that “Relator’s Emergency Motion to Quash Hearing Setting and

Proposed Order” filed on May 6, 2015 is DENIED;

       ORDERED that “Relator’s Motion to Quash Honorable Joe Grubb’s Motion to

Defer Sanctions” filed on March 18, 2015 is DENIED;

       ORDERED that “Motion for Leave to Set Attached Motion to Defer Sanctions

Portion of Order for Hearing in the District Court” filed on March 17, 2015 is dismissed

as moot; and

       ORDERED that a response to relator’s Petition for Writ of Mandamus is

requested. Any party that desires to do so must file a response by May 28, 2015.



                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions denied
Motion dismissed as moot
Response requested
Order issued and filed May 7, 2015




In re Baunchand                                                                    Page 4